Citation Nr: 0826056	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-31 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a skin disability to 
include acne keloidalis nuchae with keloid below the right 
mid-jaw.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1979 until 
August 1982, from November 2001 until April 2002, and from 
May 2004 until May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
RO 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran asserts having skin condition due to maintaining 
the required short haircut while in service.  His skin 
condition worsened while deployed to Guantanamo Bay, Cuba 
during his last period of service because the tropical 
climate prevented him from applying his prescription topical 
medications.  

The service treatment record noted that the veteran was found 
to have keloids and acne keloids beginning in November 2004.  
The condition is noted on his May 2005 Report of Medical 
Assessment form and his May 2005 Post-Deployment Health 
Assessment form.  

His VA treatment records from September 1999 through December 
2006 demonstrated regular dermatological treatment for his 
skin condition, including examinations and medications 
prescribed to treat the condition.  

In August 2001, he underwent a surgical procedure to remove 
the jaw-line keloid.  The veteran described the emotional and 
social impact of his visible skin condition in a December 
2006 mental health consultation.  

The veteran has been afforded two VA examinations, including 
one performed in January 2004 and another in August 2005, and 
was diagnosed with acne keloidalis nuchae and keloid below 
right mid-jaw as a result of the August 2005 examination.  He 
described similar symptoms in both examinations.  

During the January 2004 examination he identified the date of 
onset as in 1998 or 1999, and during the August 2005 
examination he identified the date as in 1997.  

However, despite being diagnosed with a skin condition and 
the documented treatment he received during service, neither 
VA examination provided an opinion as to the likely etiology 
of the claimed skin condition.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
action to contact the veteran in order 
to obtain copies of records referable to 
any recent medical care for his claimed 
condition.  The veteran also should be 
invited to submit medical evidence to 
support his assertions that his claimed 
skin disorder is the result of his 
active service.  

2.  The veteran should be afforded a VA 
dermatology examination to determine 
whether his current skin condition is 
related to, or has been aggravated by, 
an in-service disease or injury.  The 
examiner should review the claims folder 
and acknowledge such a review in the 
examination report or in an addendum to 
the report.  All indicated testing and 
diagnostic studies should be undertaken.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's current skin 
condition had its clinical onset due to 
or was aggravated by the circumstances 
of active service, as asserted by the 
veteran.  

3.  Following completion of all 
indicated development, the RO should 
undertake to readjudicate the claim of 
service connection in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be provided to the veteran and 
his representative and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


